Title: From Alexander Hamilton to Rufus King, 8 July 1791
From: Hamilton, Alexander
To: King, Rufus



[Philadelphia] July 8. 1791
My Dear Sir

I received your letter on a certain subject and was obliged by it. But there was nothing practicable by way of remedy.
The thing, as it has turned out, though good in the main, has certainly some ill sides. There have also been faults in the detail, which are not favourable to complete satisfaction. But what shall we do? ‘Tis the lot of every thing human to mingle a portion of ill with the good.
The President as you will have seen has returned. His journey has done good, as it regards his own impressions. He is persuaded that the dispositions of the Southern people are good; and that certain pictures which have been drawn have been strongly colored by the imaginations of the Drawers.

We have just heared from the Westward; but of no event of importance. Things are said to have been in good preparation; The People of Kentuke wonderfully pleased with the Government: And Scot with a Corps of ardent Volunteers, on their route to demolish every savage man, woman and Child.
On Tuesday next, I expect to leave this for New York with Mrs. Hamilton.
Sincerely Yrs.
A Hamilton
R King Esqr.

